Citation Nr: 1131075	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 12, 1995 to October 8, 2009 and entitlement to a rating in excess of 50 percent for PTSD thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1967.    

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2006 rating decision of the Winston, Salem Regional Office (RO) of the Department of Veterans' Affairs (VA), which granted service connection for PTSD and assigned a 30 percent rating effective January 12, 1995.  In a subsequent December 2009 rating decision, the RO increased the rating for PTSD to 50% effective October 8, 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From January 12, 1995 to November 7, 1996, the Veteran's PTSD was manifested by symptoms of blunted affect, irritability, anger, depression, anxiety, difficulty sleeping, nightmares, flashbacks, suicidal ideation, exaggerated startle response and difficulty with crowds.  These symptoms resulted in considerable industrial impairment and considerable impairment in the ability to establish or maintain effective relationships.  Severe impairment in the ability to obtain or retain employment was not shown.  

2.  From November 7, 1996 to the present the Veteran's PTSD has been manifested by symptoms of restricted affect, psychomotor retardation, irritability, anger, depression, anxiety, infrequent panic attacks, guilt and shame, some loss of concentration, some memory problems, difficulty sleeping, nightmares, flashbacks, intrusive thoughts, suicidal ideation, hypervigilance, exaggerated startle response and difficulty with crowds and confined spaces.  These symptoms have resulted in occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas has not been shown.   
CONCLUSIONS OF LAW

1.  From January 12, 1995 to November 7, 1996, the criteria for a 50 percent but no higher rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.132, Diagnostic Code 9411 (1996).  

2.  From November 7, 1996 to the present, the criteria for a 50 percent but no higher rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (1996, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board notes that the instant claim for increase arose from the initial grant of service connection.  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VCAA notice pertaining to the Veteran's appeal of the initial rating assigned for PTSD was not required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, and the reports of VA and QTC examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim is required.

II.  Factual Background

In an April 1995 statement, the Veteran indicated that he had problems associating with people.  He had had a number of marriages, which had failed and he had had 21 jobs in 25 years.  Loud noises shocked him, he was constantly sick and his hands shook.  He had dizzy spells that were getting worse.  He suffered from depression and felt like he was nasty most of the time.  There were times that he felt worthless and alone.  He had headaches a lot and his muscles hurt most of the time.  He could not cope with life without help.  

On May 1995 VA examination, the Veteran reported that he had been married to his fourth wife for the past year and that the marriage was not working too well.  He had been working at the Department of Corrections as a security officer for the last two years.  Prior to that he had worked for 23 years as a police officer in different areas.  He quit the job because of the corruption.  He claimed that over the past 25 years he had had at least 23 different jobs.  He had also worked as a private investigator for convenience stores.  

The Veteran indicated that ever since he had returned from the war, he had had severe nightmares and flashbacks.  He remained depressed all the time and had severe insomnia.  He could not get along with anyone.  

Mental status examination showed that the Veteran was moderately depressed, avoiding eye contact and very tremulous.  As the interview proceeded his tremors of the extremities became worse and he often tried to hide it by putting his hands underneath his thighs.  His affect was blunted and he became increasingly nervous as he began to talk about his Vietnam experiences.  He obviously had a great deal of anxiety related to the incident.  There was no evidence of auditory or visual hallucinations, perceptual deficit or psychosis.  His cognitive functions of orientation, memory and abstract thinking were intact.  He denied being suicidal or homicidal.  He obviously had a great deal of difficulty in interpersonal relationships and holding on to a job.  The diagnostic assessment was PTSD, moderate to severe.  The Veteran was noted to be competent to handle his own affairs.  It was noted that although he was gainfully employed, he had difficulty holding on to a job.  

In a June 1996 statement the Veteran reported that in an attempt to clear his mind of Vietnam, he had contemplated suicide.  The war was always on his mind and he "attempted suicide to end the pain inside".  He also indicated that he didn't hunt and fish any more.  He could not stand killing anything.  

Since he had been home from Vietnam he had not had any friends and he did not go to social events.  He could not go anywhere where there was a large crowd.  He had repeatedly destroyed his marriages and had to fight each day to keep his job.  He had nightmares about Vietnam and nightmares of murder.  Sometimes the sound of a chopper, tree line or loud noise would trigger Flashbacks.  

In a July 2004 statement the Veteran indicated that he had nightmares, loss of concentration, memory loss and depression. 

VA medical records from January 2004 to October 2006 show ongoing treatment for PTSD.  A January 2004 psychiatric progress note shows that the Veteran denied any active thoughts of suicide and contracted for safety.  He was having nightmares 5 to 6 times per month but the severity of the nightmares had decreased considerably with his current medications.  Mental status examination was essentially normal aside from an "o.k. mood", restricted range of affect and fair insight and judgment.  A subsequent May 2004 progress note indicates that the Veteran reported depressed mood and difficulty controlling his anger.  He was waking up with nightmares and felt tired upon waking.  The frequency of his nightmares had increased.  He denied any active thoughts of homicide or suicide.  He remained active in daily affairs.  Mental status examination showed findings similar to January 2004 with depressed mood.  

An August 2004 VA progress note shows that the Veteran denied any lethal ideations.  He indicated that his symptoms were generally improved with nightmares 1 to 3 times per week.  His symptoms included nightmares, flashbacks, increased startle response and hypervigilance.  He continued to have mild depression, which came and went.  He continued to have horrible, vivid nightmares.  Any type of loud noise made him jump and he always kept his back to the wall wherever he went.  He avoided crowds.  He reported difficulty at work as a correctional officer, being quick to jump.  He frequently wanted to avoid going to work because it triggered his symptoms.  His wife was supportive and understanding of his predicament.  He felt a persistent feeling of guilt about Vietnam.  He denied any lethal ideations for the past four or five years.  His depression was generally better.  Mental status examination showed findings similar to January 2004 with depressed mood and congruent mildly restricted range of affect.  Also, vivid flashbacks of a visual auditory and tactile nature persisted.  

A December 2004 VA psychiatric progress note shows that the Veteran reported that his depression was well-managed with medication.  He still had occasional bad days but overall was doing well.  He continued to work as a supervisor for a Federal correctional release program.  He managed his job but struggled with the disappointment and depression that none of his clients improve with 96% of them returning to jail and the other 4% dying.  He had kept his job for three years and attributed it to his medication.  His fourth marriage was going o.k.  He was religious but attended church irregularly.  Mental status examination showed findings similar to January 2004 with euthymic mood and affect incongruently blunted, frequently looking at the floor, with psychomotor retardation evident.  Perseverative negative thought processes were also evident.   A GAF score of 50 was assigned. 

A March 2005 VA psychiatric progress note shows that the Veteran continued to work as a correctional officer.  He reported that his marriage was struggling along.  He indicated that he was doing well, without depression.  His insomnia had not improved and his marriage was going a bit better.  His job continued to be stressful and he planned to quit sometime in the future.  Mental status examination showed findings similar to January 2004 with depressed mood and appropriate affect.  

A June 2005 VA psychiatric progress note showed that the Veteran reported being a little depressed with some recurrent nightmares.  He was getting about 4 to 5 hours of sleep per night.  Mental status examination showed findings similar to January 2004 with depressed mood.  A GAF score of 50 was assigned.  

A May 2006 VA psychiatric progress note shows that the Veteran reported that his sleep had been better and his PTSD/anger symptoms were not as acutely exacerbated but he continued to have difficulty maintaining sleep and his sleep was non-restorative.  His spirits were "all right" with waxing and waning depression.  He continued to have difficulties dealing with people.  Mental status examination showed findings similar to January 2004 with "all right" mood and appropriate affect.

An August 2006 VA psychiatric progress note shows that the Veteran continued to have chronic PTSD symptoms.  He still woke up several times during the night and was still having frequent feelings of anger and irritability but was not acting on them.  He was still working as a corrections officer.  He did not like the job but described it as not too bad because he did not have to do too much.  He denied lethal ideation.  

Mental status examination showed that the Veteran was dressed casually, slightly disheveled.  He was cooperative and mild psychomotor retardation was observed.  Speech was monotone and the Veteran was rather reticent.  His mood was described as "angry a lot, mad at myself when things don't go all right but doing better with the Risperidone."  His affect was blunted, with little range of emotional expression.  His thought process was logical and goal-directed and his thought content was without lethal ideation.  There were no psychotic symptoms.  The diagnosis was PTSD and major depressive disorder.  

An October 2006 VA psychiatric progress note shows that the Veteran continued to have chronic PTSD symptoms.  He was still having occasional feeling of anger and irritability but was not acting on them.  Mental status examination was identical to that of August 2006.  

In a March 2006 statement, the Veteran indicated that currently the only way he could keep a job for very long, stay married, control his anxiety, get better sleep and almost control his depression was because of the medication he was taking.  He still struggled with his problems but things had gotten better with the medications.  He noted that he fought daily to keep his job and he fought daily against depression and anxiety.  He often had to force himself to get out of bed or to go out to eat with his wife and he often lost the fight.  He wondered each day how much longer he could go on and why he couldn't wake up one day and "it would all be over."  

In his May 2007 notice of disagreement, the Veteran indicated that he suffered from depression often, which interfered with his ability to make a living and had all but destroyed his social life.  He also had memory problems, which interfered with his daily functioning and his ability to make a living.  He believed that his memory problems had kept him low on the employment ladder.  He had also made poor decisions, which had held back his employment prospects.  

He noted that due to the medications he was taking for PTSD he had lost all desire for sex.  Additionally, he often became very anxious when in a crowd, close places, driving in heavy traffic, passing through tunnels etc.  He had no feelings involving love or death.  He did not experience any feelings in relation to the deaths of his mother or father.  He tried to feel the loss but there was nothing.  It was the same when his two brothers died.  This lack of feeling was also obvious to him during his divorces.  

On February 2008 QTC examination, it was noted that the Veteran had developed multiple symptoms of PTSD through the years.  He continued to have difficulty remaining asleep throughout the night.  He frequently tossed and turned.  His sleep was inconsistent and fitful.  

The Veteran previously had had nightmares nightly but currently had them two to three times weekly.  These involved specific events as well as composite events.  Similarly, he suffered from unwanted intrusive thoughts.  These occurred several times daily.  

The Veteran had become increasingly socially avoidant.  His wife would drag him to places but most of the time he preferred to stay by himself.  He had a history of irritability and anger but not violence.  He was frequently irritable to his wife, children, coworkers and strangers.  He was trying to curb his behavior.  However, for the most part he completed his work and returned home.  The Veteran reported that he was easily startled by rapid movements or loud noises.  He was hypervigilant and watchful of people around him.  He avoided watching information concerning the ongoing Iraq war or Vietnam.  He seldom laughed or felt comfortable.

Additionally, the Veteran reported depressed mood, frequent crying, feelings of inadequacy and a recurrent thought of attempting suicide.  He had never actually attempted suicide but he noted that on several occasions he had held a gun to his head and he had recurrent thoughts of shooting himself.  

There was no history of psychosis, mania, hypomania or violence to other people.  It was noted that the Veteran had had difficulty holding a job through the years.  He had always worked in the corrections field and was currently working as a corrections officer.  He had held the job for six years, which was the longest he had worked at one job.  

Mental status examination showed that the Veteran appeared as depressed looking, Caucasian male, who appeared his stated age.  He maintained eye contact well.  He was considered to be truthful and a reliable historian.  Marked psychomotor retardation was noted.  

The Veteran was oriented in all spheres.  Memory function was good for three out of three objects at one and fifteen minutes.  No memory deficit could be elicited.  Mood and affect were significantly depressed.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  Fund of knowledge was good.  Abstracting ability was good.  Mathematical calculating ability was good.  Insight and judgment were good.  

The examiner commented that the Veteran continued to suffer from PTSD.  The severity of the PTSD was considered moderate.  The PTSD was also chronic.  The examiner also made the diagnosis of dysthymic disorder.  The examiner noted that the Veteran had been persistently depressed through many years and continued to be depressed.  The Veteran's dysthymic disorder could be distinguished from the primary diagnosis of PTSD.  However, several of the symptoms overlapped.  The Veteran's prognosis was guarded.  

In the opinion of the examiner, the Veteran did not represent a threat to himself or anyone else.  He was capable of working on a full time basis from a mental health point of view.  The examiner assigned a GAF score of 55.  

On his March 2008 Form 9, the Veteran indicated that by far most of his days were filled with depression, anxiety, nightmares, thought intrusion, stress, thoughts of suicide and shame.  He did not have relationships with other people and he was able to work only because he did the same thing every day and there was no stress most of the time.  Also, if a stressful situation did arise, there were others to take care of it.  Because of PTSD his job performance rating had dropped from excellent to good or poor or worse.  He noted that the previous day he was so depressed that he did not get out of bed before 1 p.m. and spent the rest of the day sitting in his recliner wishing he felt better.  His irritability no longer led to violence but he still had feeling of wanting to destroy things and attack people.  

He noted that he had no social life and there were no individuals or family members he trusted to be friends with.  There were no social activities that he enjoyed.  He attributed being at the bottom of the employment ladder after 37 years of off and on work to his deficiencies in judgment, difficultly adapting to work activities and difficulty in finding and holding on to relationships.  He noted that he had difficulty doing most things or caring about anyone or anything.  The Veteran disagreed with some of the QTC examiner's findings and found some inaccurate.  In particular, he did not agree that his fund of knowledge was good and noted that there was no test of memory conducted at one or 15 minutes or during any other time frame during the examination.  Also, he had not finished two years of college as reported by the examiner.

The Veteran felt that he should be rated at 70 percent for PTSD because he had deficiencies in most areas as evidenced by his work history and poor marital and family contacts.  He had often been told that his conversation was obscure and irrelevant.  He had near continuous depression, impaired impulse control and he often found himself disoriented or lost for a short time when at home or driving when thoughts of Vietnam returned.  According to his wife, he neglected his personal appearance and hygiene, although he found nothing wrong with either one.  He had difficulty with stressful situations and did all he could to avoid them.  He had no relationships with anyone except his wife, nor did he attempt to establish or maintain such relationships.  

On October 8, 2009 VA examination, the Veteran reported that he had less nightmares as long as he stayed on the medications but he still had nightmares two to three times per week.  He would sleep and get up every couple of hours.  He also indicated that he was very easily startled.  Precipitants included somebody coming up behind him and speaking to him and any loud noise.  Additionally, he reported flashbacks occurring three to four times per week and he could not recall any precipitant for these.  He avoided war movies and crowded places and he got irritated very easily.  

He felt depressed quite often without a clearly recalled precipitant.  He used to have suicidal ideation but did not anymore.  Symptoms associated with his depression were low energy, insomnia and no motivation for leisure time activities.  In the past these depressive episodes made it so he would not go to work.  The last time this happened had been two months prior for just one day.  His estimate was that he lost a day or two at a time three or four times per year because of his depression.  He denied hypomanic symptoms, hallucinations or delusions.  For the last 10 to 15 years the Veteran had noticed that he would forget where he was when he was in a Wal Mart or driving and this would last for a minute or two.  

The claimant reported that his symptoms included insomnia, nightmares, irritability, angry outbursts, exaggerated startle response, hypervigilance, flashbacks and recurrent recollections of soldiers and civilians being killed.  He reported that the symptoms were constant.  He indicated that the symptoms affected his total daily functioning which resulted in difficulty with his judgment and decision making at work and home.  At work, he got chewed out a couple of times per week for telling officers to carry out tasks that should not have been carried out at that time.  He also had a problem making decisions at home.  He guessed that was why he had been married four times.  He noted that all of his wives had complained about his temper.  
The Veteran described the relationship with his current spouse as "doing all right currently."  He noted that she complained about the way he dressed and his hygiene.  He did not see a problem with it.  He did have children and when he described his relationship with his children he stated that his two adult daughters were all right.  

The Veteran had been receiving the same medication regimen for the past three years.  The response had been minimal with no side effects.  He had not received psychotherapy within the past year.  He had not been hospitalized for psychiatric reasons.  He had not made any emergency room visits for his psychiatric problems.  

The Veteran reported that he tended to stay home if he was not working and he had difficulty concentrating on his assignments, missing work one or two days each quarter.  He indicated that he had no friends and that he had no leisure activities other than watching television.  He stated that he had been working for the past years as a corrections officer at a prison.  His relationship with his supervisor was quite often pretty rocky and he got along with his co-workers all right.  

Mental status examination showed that orientation was within normal limits.  Appearance and hygiene were appropriate.  The Veteran maintained good eye contact during the examination.  His affect was flattened and he displayed a narrow range of emotions.  Communication and speech were within normal limits.  The Veteran showed impaired attention and/or focus.  He could recite only 5 out of 7 numbers forward and 3 out of 4 numbers backwards.  Serial seven subtractions from 100 to 0 were performed slowly with no mistakes.  Panic attacks were present and occurred less than once per week.  The attacks included severe anxiety and sweating.  There was no suspiciousness present.  There was no report of a history of delusions and no hallucinations were observed.  Obsessional rituals were absent.  

The examiner diagnosed the Veteran with PTSD, depressive disorder NOS and alcohol dependence in remission.  The multiple diagnoses were related and the secondary diagnosis did represent a progression of the primary diagnosis because the depression was a complication of the PTSD symptoms.  The examiner assigned a GAF score of 60.  

The examiner commented that the Veteran was mentally capable of managing benefit payments in his best interest.  Mentally, he did not have difficulty performing activities of daily living.  He had difficulty establishing and maintaining effective work/school and social relationships because he had no friends and few leisure time activities.  He was counseled on his job for his trouble making decisions and reported feeling inattentive.  He was able to maintain effective family role functioning.  

He was unable to perform recreation or leisurely pursuits because his only current leisure activity was watching television.  He had difficulty understanding complex commands because he reported difficulty focusing at work and was counseled for giving orders that were in error of established policies.  Based upon the examination the Veteran needed to seek follow up treatment.  He required continued medication and the examiner thought that he might be helped by counseling.  The Veteran did not appear to pose any threat of danger or injury to self or others.  The prognosis for his psychiatric condition was guarded.  

In a January 2010 statement, the Veteran reported that he did have deficiencies at work, with family relations and with judgment.  He also had unprovoked irritability and an inability to establish and maintain effective relationships.  Therefore, he felt that a higher 70 percent rating was warranted for his PTSD.  

III.  Law and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the course of the appeal, VA promulgated new regulations amending the rating criteria for mental disorders, effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Therefore, in this case, from January 12, 1995 to November 7, 1996, the Board may apply only the previous version of the rating criteria.  As of November 7, 1996, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

Initially, the Board notes that the RO did not consider the previous version of the rating criteria.  However, the RO has reviewed this period and concluded that an increased rating is not in order.  As such, given the outcome herein, assigning a 50 percent rating for the earlier period, there is no prejudice to the appellant in the Board applying the applicable criteria to the various periods.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous version of the Rating Schedule, a 50 percent rating is warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and when by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  

A 70 percent rating is in order when the ability to establish and maintain effective or favorable relationships with people is severely impaired, and when the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; and when the Veteran is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to November 7, 1996).

Importantly, under the previous version, Note 1 to the General Rating Formula for Psychoneurotic Disorders indicates that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only substantiating the degree of disability based on all of the findings.

Also, under the previous version, the severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful work and decrease in work efficiency.  VA must not under evaluate the emotionally sick Veteran with a good work record, nor must it over evaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology.  The record of the history and complaints is only preliminary to the examination.  The objective findings and the examiner's analysis of the symptomatology are the essentials.  The examiner's classification of the disease as "mild," "moderate," or "severe" is not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency will be. 38 C.F.R. § 4.130 (in effect prior to November 7, 1996).

Additionally, under the previous version, inability to obtain or retain employment is sufficient to warrant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The current 50 percent rating for the Veteran's PTSD has been assigned pursuant to 38 C.F.R. § 4.130.Diagnostic Code 9411 (effective November 7, 1996). 

Pursuant to this diagnostic code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Period from January 12, 1995 to November 7, 1996

For the period from January 12, 1995 to November 7, 1996, the Veteran was assigned a 30 percent rating for his PTSD.  Thus, the Board must consider whether a rating in excess of 30 percent is warranted under the previous PTSD rating criteria.  As noted above, under the previous criteria, a 50 percent rating is warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and when the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (in effect prior to November 7, 1996).  Considering the findings of the May 1995 VA examiner, the Board finds that the criteria for assignment of a higher, 50 percent rating have been met.  Notably, the examination reasonably showed that the ability to establish or maintain effective relationships was considerably impaired as the Veteran was found to obviously have great difficulty in interpersonal relationships.  Considerable industrial impairment due to reduced reliability, flexibility and efficiency levels was also reasonably shown as the Veteran was found to have great difficulty holding on to a job.  

The Veteran's psychoneurotic symptoms were not shown to be of such severity that there was severe impairment in the ability to obtain or retain employment.  In this regard, although the Veteran had changed jobs on an extremely frequent basis, there is no indication that he had undergone any sustained period of unemployment and he reported to the May 1995 VA examiner that he had worked continuously for the Department of Corrections for the past two years.  Consequently, even assuming that his ability to establish and maintain effective or favorable relationships was severely impaired, he still would not meet the criteria for a higher, 70 percent rating.   38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

B.  Period from November 7, 1996 to the present

From November 7, 1996 to October 8, 2009, a 30 percent rating for the Veteran's PTSD has been assigned and from October 8, 2009 to the present, a 50 percent rating has been assigned.  The Board finds, however, that from November 7, 1996 to the present, under the revised criteria, the Veteran has reasonably been shown to manifest occupational and social impairment with reduced reliability and productivity.  In this regard, although the Veteran has been consistently able to retain his employment, his occupational effectiveness has clearly been shown to be reduced, with disturbances of motivation and mood difficulty in establishing and maintaining effective work relationships, some level of flattened affect and psychomotor retardation.  Similarly, his social functioning has also been shown to be quite limited, again with disturbances of motivation and mood, difficulty establishing and maintaining social relationships, some level of flattened affect and psychomotor retardation and recreational activities apparently limited to watching television.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that he meets the revised criteria for assignment of a 50 percent rating for the entire time frame from November 7, 1996 to the present.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A higher, 70 percent rating, is not warranted under either the initial or revised criteria, however.  Under the initial criteria, the Veteran psychoneurotic symptoms have simply not been shown to be of such severity that there was severe impairment in the ability to obtain or retain employment.  In this regard, although the Veteran apparently has had significant difficulty at work, he has been able to retain the same Department of Corrections job during the entire 15 year time frame in question.  Thus, even though, according to the Veteran, the job is on the lower end of the employment scale, the Board finds that maintaining such full time employment, in and of itself, shows that the Veteran does not have severe impairment in the ability to maintain and retain employment.  Consequently, even assuming that his ability to establish and maintain effective or favorable relationships has been severely impaired, he still has not met the criteria for a higher, 70 percent rating.  

Considering the revised criteria, the Veteran has not been shown to manifest occupational and social impairment with deficiencies in most areas.  The Veteran certainly has significant deficiencies in mood and although he has been able to maintain his latest marriage for many years, he may also have significant deficiencies in family relations.  However, he is not shown to have significant deficiencies with work, school, judgment or thinking so as to warrant assignment of a higher, 70 percent rating.  Once again, the Board is cognizant that the Veteran finds continuing to perform his job very challenging and has reported repeated problems at work.  However, given that he has consistently been able to maintain his employment with fairly minimal missed time from work, the Board does not find that he has any significant deficiency in his overall level of occupational functioning.  Instead, such functioning is better described as reduced reliability and productivity.  Similarly, although the Veteran has reported difficulty with judgment and thinking, the objective evidence of record shows that thinking and judgment have been consistently assessed to be at least "fair" and often better than fair or even normal.  Additionally, the Veteran's reported difficulties in these spheres do not appear to rise to the level of any significant deficiency as he has generally reported that they have simply resulted in him remaining at the bottom of the employment ladder.  Thus, given that the Veteran is still able to maintain full time employment, albeit near the bottom of the employment ladder, the Board does not find that these difficulties constitute any significant deficiency.

Further, the Veteran's underlying PTSD symptomatology is not compatible with assignment of a higher, 70 percent rating.  Notably, he has not been objectively shown to exhibit speech intermittently illogical, obscure or irrelevant, near continuous panic affecting the ability to function independently, appropriately and effectively, spatial disorientation, impaired impulse control to the level of unprovoked irritability with periods of violence, neglect of personal appearance and hygiene or inability to establish and maintain effective relationships.  In this regard, although the Veteran has reported that he has often been told that his conversation was obscure or irrelevant, there are no objective findings showing any such abnormalities in speech.  Accordingly, the weight of the evidence is against a finding that his speech is actually intermittently illogical, obscure or irrelevant to any significant degree, within the meaning of Diagnostic Code 9411.  

Also, although the Veteran has experienced significant depression and some degree of panic, these have not shown to prevent him from functioning independently, as he has still been able to work, take care of his activities of daily living and maintain his marriage.  Additionally, although the Veteran has reported feeling disoriented at times due to PTSD symptoms, this is not shown to result in any significant impairment in functioning so as to be compatible with the assignment of a 70 percent rating and also has not been shown on objective examination.  Further, although the Veteran's wife has apparently complained about his level personal appearance and hygiene, it is not objectively shown that the Veteran neglects these areas as a result of his PTSD.  Instead, on objective examination, he has generally been shown to have appropriate hygiene and appearance, with only a minimal number of instances when he was noted to be disheveled.  Also, his ability to maintain employment as a correctional officer tends to indicate that he is able to maintain at least basic standards of appearance and hygiene.  Additionally, although the Veteran clearly has substantial difficulty with relationships, he has been able to maintain his marriage to his fourth wife and has been able to maintain a good enough relationship with his co-workers to continue his employment.  Accordingly, the Board does not find that he is entirely unable to establish and maintain effective relationships.   

The Board notes that the Veteran has apparently experienced some level of suicidal ideation and would appear to experience difficulty adapting to stressful circumstances.  However, given that he does not exhibit the other symptomatology generally compatible with a higher 70 percent rating and does not demonstrate occupational and social impairment with deficiencies in most areas, the Board finds that his level of functioning has been more compatible with assignment of the existing 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board also notes that from November 7, 1996 to the present, GAF scores between 50 and 60 have been assigned.  GAF scores between 41 and 50 tend to indicate serious symptoms (e.g. suicidial ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (eg. no friends, unable to keep a job) and GAF scores between 51 and 60 tend to indicate moderate symptoms (e.g. flat and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g. few friends, conflicts with peers or co-workers).   Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  As the Veteran's GAF scores have ranged from the very high end of the scale reflective of serious symptoms to the high end of the scale reflective of moderate symptoms, the Board finds that they are also most compatible with the assignment of the current 50 percent rating.  

C.  Both Time Periods

The Board has also considered whether the Veteran's claim for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for the time frame from January 12, 1995 to November 7, 1996 or from November 7, 1996 to the present.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

From January 12, 1995 to October 8, 2009 a 50 percent but no higher rating for PTSD is granted subject to the regulations governing the payment of monetary awards.
  
From October 8, 2009 to the present, a rating in excess of 50 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


